Cite as 2015 Ark. 473

               SUPREME COURT OF ARKANSAS

IN RE ARKANSAS SUPREME                          Opinion Delivered   December 10, 2015
COURT COMMITTEE ON CIVIL
PRACTICE




                                      PER CURIAM

       Ann Grimes, Esq., of Pulaski County, Robert Veach, Esq., of Pope County, David

Glover, Esq. of Pulaski County, are appointed to the Committee on Civil Practice for

three-year terms to expire on July 31, 2018. We thank them for accepting appointment to this

important committee.

       We express our gratitude to the following members, whose terms have expired, for

their years of dedicated service to the Committee on Civil Practice: Judge Earnest Brown of

Jefferson County; Judge Brandon Harrison of the Arkansas Court of Appeals; Michelle Ator,

Esq., of Pulaski County; Hani Hashem, Esq., of Drew County, and Professor John J. Watkins,

Committee Advisor, of Fayetteville.